COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
  MRC Permian Company
                                                §               No. 08-19-00124-CV

                Appellant/Cross Appellee,       §                  Appeal from the

  v.                                            §                143rd District Court

  Point Energy Partners Permian LLC;            §              of Loving County, Texas
  Holland Acquisitions, Inc., d/b/a Holland
  Services; TJ Bar, LLC; Tubb Memorial, an      §                 (TC# 17-06-869)
  Oregon Limited Partnership; PlainsCapital
  Bank, Trustee for the Debora Jackson          §
  Revocable Trust; Bank of America N.A.,
  Trustee for the Janelle Jackson Marital       §
  Trust Part M2, Janelle Jackson Marital
  Trust Part M1, and Family Credit Shelter      §
  Trust Part B; Vortus Investment Advisors,
  LLC; John Sabia; and Bryan Moody,             §

                Appellees/Cross Appellants.     §

                                                §
                                            ORDER

       Pending before the Court is a joint motion for an agreed briefing schedule. The motion is

GRANTED. The briefing schedule is now as follows.

   1. Appellant’s Brief is due on or before August 23, 2019.

   2. Combined Appellees’/Cross-Appellants’ Brief is due on or before September 30, 2019.




                                               1
   3. Combined Appellant’s Reply/Cross-Appellee’s Brief is due 30 days after the filing of the

       Combined Appellees’/Cross-Appellants’ Brief.

   4. Cross-Appellants’ Reply Brief(s) is due 27 days after the filing of the Combined

       Appellant’s Reply/Cross-Appellee’s Brief.

       IT IS SO ORDERED this 15th day of July, 2019.


                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                              2